DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-17 and 19-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bremer et al. (US 20150136849) in view of Martinez et al. (US 20050253687).
Re claim 11, Bremer et al. teaches:
Inserting a plurality of RFID tagged items into an interior of an enclosure defined by upper and lower surfaces, with a sidewall extending between the upper and lower surfaces and at least one access (FIG. 1+);
transmitting encoding information from an RFID reader associated with a user interface to an antenna prior to the antenna emitting an encoding signal (120/130).  Though silent to a user interface as a touchscreen with an integrated controller, the Examiner notes that touchscreen interfaces are well known and conventional in the art, and using one in such a system as taught by Bremer would have been obvious in order to guide and provide control for the operator to use the system.  Alternatively, the RFID reader can be interpreted as associated with a user interface 
	emitting an encoding signal within the enclosure from the antenna (paragraph [0050] +);
reflecting the encoding signal off of an internal surface of the enclosure to contact at least one of said RFID tagged items (paragraph [0051] +);
scanning a barcode via a barcode reader initiated by the user interface and associated with at least one of the RFID tagged items (s101 the operator scans the barcode of the packaging container by means of a handheld device).  It would have been obvious for the reader to be inside to read the container with the tagged items inside. It would have been obvious to be “initiated” by the user interface in order to provide guidance to the operator when the user interface is for operation of the system as  a whole, or alternatively, when the user interface is the handheld barcode reader the scanning is initiated by the interface (usage of the handheld device);
Recognizing tag IDs associated with the plurality of RFID tagged items such that only RFID tags with a specific ID will be encoded and checking them against a count and inventory (paragraph [0069]+ wherein the tagged items are checked to make sure they are all written to).  Further, generally checking items for inventory/ count purposes is known in the art for record keeping.  
Bremer et al. is silent to encoding when the RFID matches the encoding signal ID being specified.  
Martinez et al. generally teaches matching ID in an encoding signal with a tag of interest for encoding (paragraph [0037] +).
Prior to the effective filing date it would have been obvious to combine the teachings to control where the data is written to (what data to which tags).

Re the newly added limitation that the barcode reader is associated with the user, as discussed above, the Examiner notes that the barcode reader can be interpreted as the handheld device as of step 101.  As discussed above, it would have been obvious to have a touchscreen and integrated controller as part of the device, for ease of use and basic functioning of a barcode reader.  This barcode reader can be interpreted as “associated” with the RFID reader in that it is used in a method together, just as the barcode reader is associated with the enclosure since they are used in a common method together.  
Re claim 12, the encoding signal is above (FIG. 3).
Re claim 13, abstract+ teaches the use of dipole antennae.
Re claim 14, abstract + teaches the use of plural antennae, wherein more than one antenna is an obvious expedient for coverage (paragraph [0056] +).
Re claim 15, though silent, crossed antennas is an obvious expedient for expected results of compactness/ coverage/ omni-directionality, etc.
Re claim 16, a handheld barcode reader has been taught above, and it would have been obvious for it to display information to provide information as to the reading.  Alternatively, when the user interface is a display for operation of the system, it would have been obvious to display information for providing information to the operator, such as display 160.  

Re claim 19, FIG. 1 shows reflecting off sidewalls.
Re claim 20, the for purposes of examination of claim 20, referring to FIG. 1, the left side of 140 can be interpreted as the upper surface, the right side can be the lower surface, the door can be the access, and the top surface of 140 in FIG. 1 can be the lower surface reflecting. 
Re claim 21, FIG. 1 shows a reflective material.
Re claim 22, the limitations have been discussed above re claim 15.  Re the newly added limitation of the bifold door, FIG. 2+ teaches such limitations.
Re claims 23-24, the limitations have been discussed above re claims 16-17, wherein a user interface for displaying information and inputting information is obvious in the art to provide information and control electronic systems.
Re claim 25- 26, the limitations have been discussed above re claims 19-20
Re claims 27- 28, FIG.  teaches such limitations.
Re claim 29, FIG. 2+ shows inserting through the doors and closing.
Re claim 30, FIG. 2+ teaches such limitations.
Re claim 31,  though silent to a user interface, it would have been obvious to one of ordinary skill in the art to confirm/ start operation, via a user interface, as is well known and conventional in the art to control systems.
Claims 15 and 22-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bremer et al. / Martinez et al., as discussed above, in view of Payne (US 20110025569).

Payne generally teaches such limitations (paragraph [0007] +).
Prior to the effective filing date it would have been obvious to combine the teachings for expected results of compactness/ coverage/ omni-directionality, etc.
Re claim 22, the limitations have been discussed above re claim 15.  Re the newly added limitation of the bifold door, FIG. 2+ teaches such limitations.
Re claims 23-24, the limitations have been discussed above re claims 16-17, wherein a user interface for displaying information and inputting information is obvious in the art to provide information and control electronic systems.
Re claim 24, the limitations have been discussed above re claim 17.
Re claim 25- 26, the limitations have been discussed above re claims 19-20
Re claims 27- 28, FIG.  teaches such limitations.
Re claim 29, FIG. 2+ shows inserting through the doors and closing.
Re claim 30, FIG. 2+ teaches such limitations.
Re claim 31, though silent to a user interface, it would have been obvious to one of ordinary skill in the art to confirm/ start operation, via a user interface, as is well known and conventional in the art to control systems.
Claims 11-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schkolnick et al. (US 5729697) in view of Zhang et al. (US 20140292499), Stawar et al. (US 20080231431), and Balha (US 3994505).
Re claim 11, Schkolnick et al. teaches: 
, and at least one access ( between the upper and lower surfaces and at least one access (FIG. 2+), emitting an encoding signal within the enclosure (from cart base station 155);
reflecting the scanning signal off an internal surface of the enclosure to contact at least one of said RFID tagged items (FIG. 2+ and FIG. 5+ which shows shielding that prevents signals from escaping (signals bounce/ in phase reflection which is off an internal surface of the enclosure as per col 7, lines 60+).  
Schkolnick et al. is silent to:
the sidewall extends between upper and lower surfaces;
transmitting encoding information from an RFID reader associated with a user interface to an antenna prior to the antenna emitting an encoding signal;
emitting an encoding signal within the enclosure from the antenna scanning a barcode via a barcode reader positioned within the enclosure such that the scanning is initiated by the user interface, wherein the barcode is associated with at least one of the plurality of RFID tagged items inside the enclosure;
recognizing tag IDs associated with the plurality of RFID tagged items, such that even though all of the plurality of RFID tagged items within the enclosure are subject to the encoding signal, only the RFID tags with a specific tag ID will be encoded;
Zhang et al. teaches inserting a plurality of RFID tagged items into an interior of an enclosure (placing items into cart at paragraph [0019] +); 

Zhang et al. teaches (paragraph [0021]+ paragraph [0032]+ and FIG. 3+) recognizing tag IDs associated with the plurality of RFID tagged items such that even though all of the plurality of RFID tagged items within the enclosure are subjected to the encoding signal, only the RFID tags with a specified tag ID will be encoded, because the Examiner notes that paragraph [0024]+ teaches that a prefix is written to items that are pulled off the shelf and placed in the cart (after the RFID tag is read). These items pulled from the shelves are interpreted as/having tag IDs since they do not have the prefix encoded.  As the prefix subsequently gets encoded, this is interpreted as having recognized the tag IDs associated with the plurality of tagged items, since the tagged items have been processed so as to have the prefix written to them, as “recognizing” is sufficiently vague, such as to include a general awareness, which is interpreted as being met by the processing/ writing.  The Examiner notes that as all of the items taken from a shelf and put in the cart would not have the prefix encoded beforehand, all of the plurality of RFID tagged items within the enclosure would be subjected to the encoding signal and all of them have specified (unencoded prefix tag IDs), and would subsequently have the prefix written because they all have specified unencoded tag IDs.  Therefore, only RFID tags with a specified tag ID get encoded (only those unencoded with the prefix).
This is interpreted as teaching transmitting encoding information from an RFID reader to an antenna prior to the antenna emitting a signal because as a write signal (encoding) is done via antenna to the tag, it would have been obvious to one of ordinary skill in the art that the information (signal) is sent to the antenna to be broadcast and thus reads on (prior to the antenna 
 Prior to the effective filing date, it would have been obvious to combine the teachings to link items to customers for checkout purposes.
Schkolnick et al. / Zhang et al. are silent to scanning a barcode via a barcode reader positioned within the enclosure such that the scanning is initiated by the user interface, wherein the barcode is associated with at least one of the plurality of RFID tagged items inside the enclosure.
Stawar et al. teaches scanning a barcode via a barcode reader positioned within the enclosure such that the scanning is initiated by the user interface, wherein the barcode is associated with at least one of the plurality of RFID tagged items inside the enclosure (paragraph [0188]+ teaches that the user interface can be used to initiate the scanning of items.  Paragraph [0099] + teaches that the scanner 215 can be attached or incorporated with any portion of the basket 20.  Therefore the Examiner note it would have been obvious for the reader to be positioned within the enclosure as a means to hold/ secure the reader attached to the walls, for example.  The barcode is associated with the RFID tagged items such as for coupons or price check or being part of items desired to be purchased, or by design, or by being part of the same system/ device, or by functionality.  
Prior to the effective filing date it would have been obvious to combine the teachings for coupon entry/ price checking, etc.  This interface, as part of the cart is interpreted as associated 
Schkolnick et al. / Zhang et al. / Stawar et al. are silent to an upper surface.
Balha teaches such limitations (FIG. 1+).
Prior to the effective filing date it would have been obvious to combine the teachings for security.  
Re the limitation of checking the RFID tagged items against an expected count and inventory, the Examiner notes it would have been obvious to one or ordinary skill in the art to check the RFID tagged items against an expected count in order to ensure that they are selecting the proper count for their needs, by a user checking that they have enough/ proper amount of the product.  One would have been motivated to this to purchase the quantity needed, consistent with conventional shopping habits.  Schkolnick et al. teaches store memory 172 of store computer 170 is used to update inventory (col 9, lines 55+) which is interpreted as checking RFID tagged items against an inventory.
Zhang at paragraph [0031]+ teaches communicated with a database for information exchange with read RFID tags, further obviating checking against a count/ inventory for inventory control and record keeping purposes.
Further, the Examiner notes that as discussed above, the items are purchased and thus items are interpreted as being checked against inventory as part of the purchase/ recognizing/ checkout process as is known in the art.   
Additionally, Paragraph [0073]+ of Stawar et al. teaches correlating/ checking data from the inventory component regarding the inventory of the cart with data relating to the shopping list component so as to update the shopping list and to make sure the proper items are included.  
Alternatively, items can also be interpreted are checked against an inventory in that as discussed above, the barcode is scanned to get a price check (Stawar et al., which can include adding or not adding to the cart).  This price check is interpreted as being obtained by checking the scanned items against an inventory (database/ storage/lookup, as known in the art).   These items (tagged RFID0 are therefore checked against an inventory.
Further, Schkolnick et al. teaches that store information 173 about store inventory could be updated by removing the items paid for (item in the cart) which can be interpreted as checking the items against an inventory, with the benefit/ expected results being updating of store inventory.
Re the newly added limitation of a user interface associated with an RFID reader having a touchscreen and controller, Schkolnick et al. at 525 and Stawar et al. at FIG. 16 teach displays.  Though silent to touchscreens with controllers it would have been obvious to have a controller to control the display and that a touchscreen is an obvious expedient for convenience.
Re claim 12, FIG. 4 shows from above.  The Examiner note that placement is within the ordinary skill in the art based on design/ system constraints, desired field, etc.
	Re claim 13, FIG. 5A+ teaches using one or more loop antennas and dipole antennas in the cart.
Re claim 14, the limitations have been discussed above.

Re claim 16, FIG. 2+ and cart computer 230 is used to pass back information on pricing to the cart to display to the customer.
Re claim 17, FIG. 5A+ teaches such limitations, wherein touchscreen controlling of interrogation is interpreted as initiating an encoding (of the interrogation signal).
Re claims 19-20, as discussed above, the shield can be the lower or sides (shield 551).
Re claim 21, the teachings above are interpreted as signal reflecting as signals are reflected (col 7, line 67+ which teaches cart signal reflects from the shield 551).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schkolnick et al./ Zhang et al./ Stawar et al./ Balha, as discussed above, in view of Payne (US 20110025569).
Re claim 15, the teachings of Schkolnick et al. / Zhang et al. / Stawar et al. / Balha have been discussed above but are silent to crossed antennas.
Payne teaches that a cross dipole antenna is known for omni-directionality and compactness (paragraph [0007]) and thus, prior to the effective filing date, it would have been obvious to combine the teachings for such expected results (compactness/coverage/omni-directionality).
Alternatively, re the above claims, the Examiner notes that the enclosure can alternatively be interpreted as the building/ store/ warehouse which has upper and lower and sidewalls and access, and wherein the internal surface can be that of the container inside the building/ storage/ warehouse.
Claims 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ku et al. (US 20060208072), in view of Zhang et al./ Stawar et al. as discussed above.

Ku et al. is silent to the encoding information/encoding signal and the barcode reading as claimed and reflecting the signal off an internal surface of the enclosure as claimed.  However, Ku teaches shielding signals, and the Examiner notes that reflecting via a shield is an obvious expedient to keep the signals inside.  
	Zhang et al. / Stawar et al., as discussed above teach such limitations.
	Prior to the effective filing date, it would have been obvious to combine the teachings in order insert coupon data and also to tie items to shoppers for purchasing and keep signals inside the cart so as to read internal items.  
	The Examiner notes it would have been obvious for the encoding information be sent to the antenna prior to emission, in order to communicate the necessary data for encoding.  Further, the Examiner notes it would have been obvious that the barcode reader interface be interpreted as associated with the RFID reader since they are part of the same system/ device.  The Examiner notes that as Stawar et al. teaches scanning of the barcode is initiated by a user interface, that it would have been obvious that the RFID reader be associated with that interface since its part of the same device/ system and hence is associated by design/ structure/ functionality.  

	Re claim 12, as discussed above, the signal is emitted from the antennas (paragraph [0027] teaches wave emission through antennas for scanning RFID tags.
Re claim 15, though silent to crossed antennas, the Examiner notes that crossing dipoles is well known and conventional in the art for coverage (omni-directionality).
Alternatively, re the above claims, the Examiner notes that the enclosure can alternatively be interpreted as the building/ store/ warehouse which has upper and lower and sidewalls and access, and wherein the internal surface can be that of the container inside the building/ storage/ warehouse.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ku et al./ Zhang et al./ Stawar et al., as discussed above, in view of Payne, discussed above.
	Re claim 5, the teachings of Ku et al/ Zhang et al. / Stawar et al. have been discussed above but are silent to crossed antennas.
Payne teaches that a cross dipole antenna is known for omni-directionality and compactness (paragraph [0007]) and thus it would have been obvious to combine the teachings for such expected results (compactness/coverage/omni-directionality).
Re the newly added limitations, Stawar et al. teaches such limitations as discussed above re the first rejection of claim 11.
.
Claims 11-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US 20130141222) in view of Paske (US 20140158766) and Schkolnick et al., as discussed above.
Re claim 11, Garcia teaches the recited limitations (FIG. 3b+).  As there is a barcode put on the RFID tagged items (paragraph [0023] +), it would have been obvious to scan it for conveying the stored information.  Paragraph [0006] + teaches bulk encoding of RFID tags by coupling unencoded RFID labels to products, packaging them, and then scanning and encoding them. Garcia teaches quality control (216+) but is silent to reading the barcode by a reader in the enclosure and reflecting the signals.  It would have been obvious for an encoding signal to go to the antenna before being emitted, such as generated by the system to control the signal from the antenna.  The Examiner notes that all the items in the box are unencoded and subjected to the signal and thus would be encoded.  The claims do not recite that some of the items are not encoded. Therefore if all tags are unencoded, then within the enclosure subject to the encoding signal they will be encoded since they have unencoded tags.  Garcia teaches the enclosure at 306 which includes upper and lower and sidewalls and access.  Alternatively, the enclosure can be interpreted as the building/ warehouse that container 306 is within.  FIG. 1B+ teaches encoding RFID tags (unencoded) in a container.  
Paske teaches an interior (FIG. 1+ and abstract) as discussed above that reads RFID and barcodes (paragraph [0033] +).  Though silent to an interface to initiate the barcode scanning, it 
Prior to the effective filing date, it would have been obvious to combine the teachings in order to have a housing that checks both the RFID and barcode for quality control purposes.
Garcia/ Paske is silent to reflecting off surfaces of the tunnel as recited.
Schkolnick et al. teaches such limitations, as discussed above.
At the time the invention was made, it would have been obvious to combine the teachings to have reflective materials so that signals stay within the enclosure and hit the items instead of leaving the enclosure or causing interference/improper reads/ or leaving of the interior.
Re the  limitation of checking the RFID tagged items against an expected count and inventory, the Examiner notes that paragraph [0035]+ of Garcia teaches a sorting mechanism 312 for products and containers to facilitate placing the desired products into corresponding containers.  Given such teachings it would have been obvious to compare the items against an expected count and inventory so that the proper items and number of items are placed into the proper containers, such as for quality control and inventory purposes.  Additionally, the teachings of Schkolnick et al. have been discussed above re the first rejection of claim 11 with regard to checking against an expected count and inventory.  Additionally, as discussed above, checking the items against an inventory and expected count would also be obvious to ensure proper amount of items and for inventory control purposes. 
	Through silent to a user interface having a touchscreen and controller it would have been obvious to have an interface to control operation, as known in the art with a touchscreen and controller an obvious expedient for convenience.

Re claims 13-17 and 19-20, Schkolnick et al. teaches such limitations, as discussed above.  It would have been obvious to combine the teachings for a preferred arrangement for reading for expected results, for user convenience/displaying, and for efficiency by keeping a signal inside.
Re claims 21, Schkolnick et al. teaches reflecting (col 7, lines 67+) as an obvious expedient to keep signals inside to reduce interference.
 Alternatively, re the above claims, the Examiner notes that the enclosure can alternatively be interpreted as the building/ store/ warehouse which has upper and lower and sidewalls and access, and wherein the internal surface can be that of the container inside the building/ storage/ warehouse.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia/ Paske/ Schkolnick et al., as discussed above, in view of Payne, as discussed above.
Re claim 15, the teachings of Garcia/ Paske/ Schkolnick et al. et al. have been discussed above but are silent to crossed antennas.
Payne teaches that a cross dipole antenna is known for omni-directionality and compactness (paragraph [0007]) and thus, prior to the effective filing date, it would have been obvious to combine the teachings for such expected results (compactness/coverage/omni-directionality).


Response to Arguments
Applicant’s arguments with respect to claims have been considered but are not persuasive.  
Re the Applicants argument that the Examiner has misread Bremer, the Examiner notes that Bremer teaches at paragraph [0037]+ “If, however, the RF signal includes a request to write information to the RF transponder 110 (i.e., a write request or a Write command), the RF transponder 110 is a read/write (R/W) transponder, and the ID number included in the Write command matches the ID number stored on the RF transponder 110, then the data included in the Write command (or a portion thereof) will be stored on the RF transponder 110.”  And at paragraph [0007]+ “RF transponders may either be "read-only" (R), in which data can only be read from the RF transponder, or "read/write" (R/W), in which data can both be read from and written to the RF transponder. The traditional method of writing (and reading) data to (and from) a transponder is to first interrogate the transponder to determine its ID number. The ID number is then used by the RFID base station to construct a proper request (or command). This is because a Write command, for example, typically includes (i) a write opcode, (ii) an address of a memory device, (iii) data to be stored at that address, and (iv) the ID number of the RF transponder at issue. The RF transponder's ID number is an important component of the command in that it allows the RF transponder to determine which transponder the request is directed toward. In 
In response to the Applicants argument that the prior art rejections by the Examiner are using the claims as a roadmap for secondary reference limitations, the Examiner notes one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Additional Remarks
The Examiner notes (US 20120256732 to McAlister) teaches reading a barcode prior to encoding via RFID (paragraph [0009] +, [0014] +, [0053] +).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/DANIEL I WALSH/Primary Examiner, Art Unit 2887